Title: To George Washington from William Heath, 26 June 1782
From: Heath, William
To: Washington, George


                  Dear General
                     
                     Highlands June 26th 1782 3 oClock P.M.
                  
                  Since writing in the morning Colonel Greaton has Sent up Six
                     Prisoners of war taken by a party of Colo. Daytons Regt at or near Staten
                     Island Some days Since, I enclose two News papers Just come
                     to Hand the latest I have received. I have the honor to be
                     with the highest respect your Excellencys most Obed. Servant
                  
                     W. Heath
                  
               